Title: To Thomas Jefferson from Samuel Smith, 17 June 1803
From: Smith, Samuel
To: Jefferson, Thomas


          
            Friend Thomas Jefferson/
            State of ConnecticutSalisbury June 17: 1803
          
          I take the Liberty as one of thy wellwishers to address Thee thy Enemies assert that thou art a Deist and thy Friends that thou art a Christian, but thy conduct demonstrates to me that thou art suitable for the office that thou fillest, as I look not at Names but actions. our beloved Saviour says that a Tree is known by its Fruit which is truly Philosophical and consequently agreable to that Religion whose foundation is Wisdom, supported by Truth, As I observ’d that I look at actions. And as the Auther of our Religion declares that his Kingdom is not of this World therefore his Servants cannot fight, of consequence the fomenters of Warrs are not Christians in practice, and the makers of Peace are, and as I am a professor of Christianity I cannot help Joyning the Latter, As a believer in the Scriptures I of consequence must be a believer of the Prophesys, which demonstrates to me that those who are the fomenters of Warrs, belong to that beastly power mentioned in the Seventh Chapter of Daniel, who had Iron Teeth and stamp’d the residue under his feet, (that is destroy’d the remaining Liberty) this appears to be the Roman Power, and made its appearance in many forms of Government but all dispotick after the first, which despotism destroy’d the remaining Liberty of Man. The first Imperial and Terminating in Kingly power or a union of Church and State which took the whole, binding soul and Body in one Mass of Tyrany, the Imperial was a great despotism but only bound the body, but the last give a finishing Stroke Stamped the residue under the feet of its power which last was an Image of the first but more affectual, as the first was a Tyranny of Armed Men, or supported by such, the last was a two fold Army of Priests and soldiers both, one Chaining the Soul in Eclesiastical Fetters, the other Chaining them by the outward Sword and each supported by the other, a riveted despotism, and consequently might well be said as aforesaid he stamped the residue under his feet, and in this situation was Urope at the time of the American revolution, and their Despots sent over their Minions to each to establish their power which was so order’d by the ruler of the Universe that out of their evil designs good should spring as the French Officers and Men by that means tasted the Sweets of Liberty and communicated it to their Bretheren which sow’d the seeds of the French Revolution which Brought on that great Earthquake mention’d in 11 chaptr: of the Revelation by St. John which shook Despotism to its Center, in which Seven Thousand Men or names of Men where destroy’d in France or in other words all the priviled’d Orders, from the King to the lowest Priest, and as it was founded as aforesaid on the Union of Church and State it spread itself to different parts of Urope who combin’d in the support of its Cause, destroying what they the despots had accummulated in their repositorys the Churches, and the Priests Coffers, which alarm’d the whole Fraternity as they expected their church was discover’d (which Sodom Signifies) and their more than Egyptian Bondage broke, as it was not only outward but inward as aforesaid, as they expected that this two fold cord could not be broke, as they had the horns of a Lamb but the Voise of a Dragon, and on this foundation they built their happyness but it would not stand the Fire of Truth and Love, and so they suffer’d Loss, i.e. their Church and state Union for a Little season, but reviv’d for a little season that its fall may be the greater, for we find agreable to the aforesaid Chapt: that the first war is past and the second cometh quickly, and then the Seventh Angel will sound i.e. the Spirit of truth will sound through the Angels or Ministers of the Seventh church, or Universal Church, who will proclaim that the Kingdoms of this World are become the Kingdoms of God and of his Christ that is that, the true Bride or Church is reconcil’d to her husband, and that this obomination of dissolation has ceased, the old Whore of Babylon or unnatural connnection is broke; she, that is, the Whore that rid on the aforesaid beastly power, that made herself Scarlet by Bloody measures or by plunging the outward Sword into the Bowels of the true Church is fallen from the emmince which she had placed herself on, the Church and state Conection being so shatter’d that they which stand afar of weep and Wail because of her fall, i.e. as far of as America, Pittying those poor Christian Ministers or Clergymen which they used to pray for the downfall of, and runing out against that Government which they were Zealous to Establish, but the first war is past but the second cometh quikly, even that war that altho’ it wears a triple Crown, must fall to the ground, in Urope its supported by Kings Lords and Priests and in America by Priests, Lawyers and Judges, but she must,—or her Power must be cast into the midst of the Sea, or into many Waters as many Waters are many People, so the power must revert back to the People, and that Union of Church and State be no more found. oh the Lamentation, the Dying groans that was heard in Congress, and now in the three Federal States of Connecticut, Massachusets and New Hampshire, the rig men weep and howl, this great City is fallen is fallen, She that abounds in Gold Silver and precious Stones and fine dinners and Slaves and Souls of Men, and in Horses and Chariots her merchandise is discover’d to be Dross and Dung of no Value, the people assume their own Authority, they no longer are affraid of their greatest Enemys themselves, the Old Whore is Strip’d of her power, Lamentable times the Idlers must return to their Labour, and men trust in their God, and believe him to be good gratious and benevolent, now these Pulpit Trumpeters are hurl’d from their emminences wherein they used to Reproach his Benevolent Carracter, representing him to be more cruel then the worst of human Tyrants, the people of American or a Majority have agreed to come out from Amongst them and pertake no longer of her Abominations by which she Made desolate the inhabitants of the Earth, they had rather part with their Cash then the Lives of their fellow Men, they had rather purchase Naboth’s Vineyard then Kill him for sake of it, they find that True honour consists in honesty and Love, they dont want to spend 5 millions to hire a parcel of Cutthroats when 2 million will Answer a better purpose, they know the difference between false and true honour, and are determin’d to Chuse for themselves, proceed my honest Friend in thy career of Justice and God will Bless thee, and cause all good Men to bless thee also, regard not their Blasphemy, who have blasphemed their God, stand forth as a Rock of Liberty and let their despotick waves beat, they can do no harm to the Righteous cause that thou and Millions espouseth, they are windy or lighter then Air, and came from the Prince of Darkness, God Laughs at their Calamity and Mocks at their Fear, because they have no foundation but in a false Immagination, but it will finally redound to their happyness, and then this false Aluminate false Mirror will cease to deceive, and then they will find that their Steady or Antient habits where destructive to the happiness of Man upon a General Scale, and when they are alluminated with the true Alumination they will find why thou wast so indifferent about Mens Opinions as thou meant to be a Friend to the whole without a respect to Opinions, as a Man may be a good Cityzen altho’ he may be of a different Opinion from us, which thy friendly conduct to the Indians demonstrates, and the same Friendship will cause thee to extend thy benevolence to the poor Affricans when it shall be in thy Power, in expectation of which I remain thine unknown Friend
          
            Saml Smith
          
        